Case 2:20-cv-08627-SVW-E Document 16 Filed 10/14/20 Page 1 of 1 Page ID #:61

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER:


                                                                    2:20−cv−08627−SVW−E
 JETSEN HUASHI MEDIA US CO., LTD
                                                  Plaintiff(s),

          v.
 DAMAI ENTERTAINMENT, LLC, et al.
                                                Defendant(s).
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                                    ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         10/13/2020
 Document Number(s):                 15
 Title of Document(s):              First STIPULATION Extending Time
 ERROR(S) WITH DOCUMENT:

 Proposed Document was not submitted as separate attachment.




 Other:

 [Prop] Order is needed for more than 30 days
 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                   Clerk, U.S. District Court

 Dated: October 14, 2020                           By: /s/ Lori Muraoka lori_muraoka@cacd.uscourts.gov
                                                      Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


 G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
